Per Curiam.
The above action was brought by Theresa Foley as guardian ad litémi for Ronald Wilson Foley, a minor, to annul a marriage between Ronald Wilson Foley and Beulah Donna Page Foley. This is an appeal from ah order dismissing the action.
Ronald Wilson Foley reached the age of his majority on May 29, 1967. Thereafter, the guardian ad litem was discharged, and Ronald Wilson Foley and Beulah Donna Page Foley have now joined in a motion tó dismiss the appeal on the grounds that they do not wish an annulment. Inasmuch as the minor has now reached his majority, the guardian ad litem has no further function to perform and has been discharged, and the action is completely moot in the light of the action taken by the minor upon attaining his majority.
It is therefore ordered that said appeal be and the same is hereby dismissed.